FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00228-CV

                                 Trial Court No. 2010-1235-B

Robert Darrell Tolar

Vs.

Darbie D. Tolar, Seagrid Ann Howe and Tia Jo Vanschoyck
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Clerk's record                             $189.00   STEPHEN R. PATTERSON
Indigent                                    $25.00   Lisa Lane Liston
Filing                                     $100.00   Lisa Lane Liston
Supreme Court chapter 51 fee                $50.00   Lisa Lane Liston
Required Texas.gov efiling fee              $20.00   Lisa Lane Liston
TOTAL:                                     $384.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 31st day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk